Citation Nr: 0518513	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a venous disorder with clot and pain, mitral 
regurgitation, and chronic fatigue with headaches, claimed as 
due to VA treatment with Coumadin from 1984 to 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1970 and had duty with the California National Guard 
from August 1977 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

This case was the subject of a Board remand dated in November 
2003. 


FINDINGS OF FACT

The preponderance of the medical evidence of record indicates 
that there is no relationship between VA prescription of 
Coumadin between 1984 and 1991 and chronic fatigue, 
headaches, venous insufficiency, mitral regurgitation or deep 
vein thrombosis in the veteran.


CONCLUSION OF LAW

The criteria for the award of compensation for a venous 
disorder with clot and pain, mitral regurgitation, and 
chronic fatigue with headaches, claimed as due to VA 
treatment with Coumadin from 1984 to 1991, as though the 
condition were a service-connected disability, have not been 
met.  38 U.S.C.A. § 1151 (West 1991);  38 C.F.R. § 3.358 
(1997).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions, Statement of the Case, and Supplemental Statements 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reasons his claim was denied.  
In addition, a letter sent to the veteran dated in February 
2004 specifically notified him of the substance of the VCAA, 
including the type of evidence and information necessary to 
establish entitlement to the benefit sought and the relative 
burdens of the veteran and VA in producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the February 2004 VCAA letter satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; [and] 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ in February 
2004, prior to issuance of a Supplemental Statement of the 
Case in January 2005 and prior to transfer and certification 
of the appellant's case to the Board, and as described above 
the content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.
 
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the identified relevant medical records are associated with 
the claims files.  The veteran has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Additionally, as will be reflected in the analysis 
section of this decision, the VA examination opinion obtained 
by the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims files, 
is sufficient for a determination on the merits of the 
veteran's appeal.  See 38 U.S.C.A. § 5103A(d).  Therefore, 
the Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran contends that excessive or unwarranted 
prescription of Coumadin by VA physicians over the years 1984 
to 1991 has led to a venous disorder with clot and pain, 
mitral regurgitation, and chronic fatigue with headaches.

The treatment records associated by the claims file are put 
in expert perspective and context in a March 1999 VA 
examiner's opinion, quoted at length below.  A general 
outline of the veteran's treatment with Coumadin is as 
follows:
 
A June 1984 (non-VA) University Hospital record shows that 
the veteran was seen in the Coumadin clinic.  He was doing 
well, and denied bleeding or bruising.  He was found to be on 
the upper end of a therapeutic dosage of Coumadin.  His 
dosage was decreased, from 10 mg per day to 10 mg every day 
but Sunday.  The record indicates that the veteran had made a 
good recovery from a deep venous thrombosis of the left lower 
extremity diagnosed per venogram, and a pulmonary embolus of 
the lung.

The veteran was apparently discontinued from taking Coumadin 
at some time between June 1984 and January 1985.

In January 1985, the veteran was seen at VA, and Coumadin was 
restarted in light of localized pain and redness in a red 
streak down his medial thigh.  The diagnosis was superficial 
phlebitis' / cellulitis after recent thigh swelling that 
began about two weeks ago and was now nearly fully resolved.  
He was found to have likely had a deep vein thrombosis about 
2 weeks ago.  The examining physician opined that the veteran 
needed chronic Coumadin anticoagulation to prevent further 
deep vein thrombosis and other problems.  Coumadin was 
prescribed.

A March 1985 VA treatment record indicates that the veteran 
was to continue on Coumadin for 3 more months, at which time 
the physician would try to discontinue it again.  

A November 1985 venogram revealed chronic venous obstruction 
of the left internal femoral and external iliac vein.  The 
findings were found to be most consistent with chronic 
disease, with no evidence of deep vein thrombosis.  His leg 
swelling had decreased.  On physical examination he had no 
leg swelling.  He was prescribed 6 mg of anticoagulation 
medication daily.  

A record of a month-long VA hospitalization from September 
1986 to October 1986 lists diagnoses of primary chronic 
alcohol dependence; history of polysubstance abuse, not 
current; left lower extremity venous thrombosis on chronic 
Coumadin; history of pulmonary embolus secondary to a deep 
venous thrombosis in May 1984; and history of hypertension, 
however, normotensive throughout this hospitalization.  A 
medicine consult was obtained regarding the veteran's chronic 
deep venous thrombosis and it was recommended that he 
continue on Coumadin.  His dosage was monitored and adjusted 
during the hospitalization.  On discharge, his left leg 
remained slightly larger than the right with a calf 
circumference of 37.  He was discharged with a dosage of 
Coumadin of 10g on Tuesday, Thursday, Saturday, and Sunday, 
and 5 mg on Monday, Wednesday, and Friday.  

In April 1987 the veteran was still bothered by right leg 
swelling.  The Coumadin dosage was temporarily increased.  

Records of VA treatment dated in December 1987 indicate that 
the veteran had post phlebitic syndrome with pain and 
swelling of the left lower extremity.  The treating physician 
found the veteran was not in need of Coumadin.  A January 
1988 record indicates that the veteran was no longer on 
Coumadin and was discontinued from the VA Coumadin clinic.  

A detailed chart with annotations received from the veteran 
indicates that he began to receive treatment with Coumadin at 
VA in February 1985 and was finally discontinued in 1988.  He 
indicates that he was first discontinued in April 1985; that 
he had a swollen leg, blood clot, pain behind the knee, and 
rectal bleeding in November or December 1985; that he coughed 
up blood from January to April 1986; that he was discontinued 
from Coumadin for a second time during the July 1987 to 
September 1987 time frame; that he was receiving Coumadin and 
had blood in his semen in September and October 1987; and 
that as of 1989 he was discontinued from Coumadin and no 
longer was seen for such treatment by VA.  This writing is 
fairly consistent with the medical evidence of record.

VA records of treatment in April 1995 show that the veteran 
was tired the past week.  A history of a diagnosis of mitral 
regurgitation the previous year was noted.  Also noted were a 
history of a deep vein thrombosis in 1984, chest pain of 
unknown etiology in 1993, and a history of an irregular heart 
beat.  After what appears to have been an extensive work up, 
the veteran was diagnosed with chronic fatigue and dizziness.  
The examining physician noted that no particular etiology was 
apparent on history on examination.  In May 1995 the veteran 
was seen again and was told that laboratory testing had been 
within normal limits.  He was to be sent to the general 
medical clinic.

At a February 1999 RO hearing, the veteran described problems 
he had while taking Coumadin as prescribed by VA treatment 
providers.  He described his legs being tingling and cold.  
He said his doctors told him that the problems would go away 
or were all in his head.  He said that testing indicated his 
blood to be too thin while he was on Coumadin.  He said that 
more recently doctors had shied away from offering opinions 
as to whether he was properly treated in being prescribed 
Coumadin by VA.  He further contended that he had problems 
with fatigue, headaches, and mitral regurgitation due to his 
Coumadin treatment.  

At a March 1999 VA examination, the examiner reviewed the 
veteran's chart, interviewed the veteran, and physically 
examined him.  In addressing the specific questions relevant 
to this matter, the VA physician wrote as follows:   

In summary, this is a 49-year-old 
gentleman with a history of DVT and a 
pulmonary embolus in 1984.  The patient 
was started on Coumadin until 1985, when 
he had a recurrence of superficial 
phlebitis and he was started on Coumadin 
again.  Examination of the patient's 
lower extremity venous study has been 
consistent with venous insufficiency as a 
result of venous valvular abnormality.  
The patient does have signs and symptoms 
consistent with chronic venous 
insufficiency involving the left lower 
extremity.  These symptoms are mild to 
moderate.  Examination has been 
consistent with no pedal edema.  He does 
not have chronic ulcerations, but he does 
have chronic hyperpigmented lesions.  In 
addition, further examination by 
echocardiography has revealed mild mitral 
regurgitation, however, this mitral 
regurgitation is clinically insignificant 
since the patient has an ejection 
fraction of 71% and does not have an 
enlarged heart.  He does have a normal LV 
size and function.  Therefore, in my 
medical opinion, this patient's mitral 
valve regurgitation cannot explain his 
chronic fatigue or headache.  The patient 
does describe chronic fatigue and 
headache, however, in the medical 
literature that I am familiar with, there 
is no evidence that prolonged unwarranted 
prescription of Coumadin is associated 
with chronic fatigue or headaches.  This 
patient's Coumadin was stopped, by his 
report, in 1991, however, he has 
continued to have chronic fatigue and 
lower venous insufficiency.  Venous 
insufficiency involving this patient's 
left lower extremity is consistent with a 
history of DVT that he has had and he has 
also had a history of superficial 
phlebitis.  The patient was started on 
Coumadin for that purpose.  Review of the 
patient's chart indicates that the 
patient was on prolonged Coumadin because 
of the fact that he had recurrent DVTs 
and it was thought by physicians that, at 
that time, he might have a genetic 
susceptibility to having a DVT.  
Therefore, this patient's Coumadin 
therapy was not unwarranted as it is 
described in the chart.  

It is my medical opinion that there is no 
correlation between the Coumadin use and 
development of venous insufficiency, 
chronic fatigue, or mitral regurgitation 
in this patient.  This patient's venous 
disorder and chronic venous insufficiency 
involving the left side is as a result of 
his DVT and not Coumadin use.  In 
addition, the veteran has mild mitral 
regurgitation, which is not clinically 
significant and has no correlation with 
Coumadin use, in my medical opinion.  
Furthermore, this patient's chronic 
fatigue and tiredness cannot be explained 
by his echocardiography since he has a 
normal LV size and function and, 
furthermore, cannot also be explained by 
Coumadin use in the past.  The reason for 
this opinion is the fact that there is no 
correlation between Coumadin use and 
chronic fatigue that I am aware of and, 
furthermore, the Coumadin does not cause 
regurgitation and, in this patient, 
mitral regurgitation is mild and does not 
have any clinical significance.     

In a June 1999 letter, D.A., D.O., wrote that the veteran had 
recently presented to him prior records on multiple 
admissions to VA regarding venous stasis thrombophlebitis and 
Coumadin dosing events.  He noted that the veteran felt 
strongly that these events between February 21, 1985, and 
"January 28, 1998", had led to the marked varicosities and 
present chronic venous stasis condition.  Dr. D.A. wrote that 
he felt that there was enough physical evidence to pursue the 
veteran's concerns.  He noted that as a family practice 
physician this was beyond his purview.  He asked that the 
veteran be assisted in consulting with the appropriate 
vascular specialists.  The Board parenthetically notes that 
the veteran has indicated during this appeal, and the medical 
records so indicate, that he was treated with Coumadin from 
the mid-1980s to 1991.  

Law and Regulations

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed in September 1996, prior to 
October 1, 1997.  Therefore, the law as prior to this 
amendment is applicable to his claim.  See VAOPGCPREC 40-97.

The applicable version of 38 U.S.C.A. § 1151 (as in effect 
prior to October 1, 1997) provides that where any veteran 
shall have suffered an injury, or aggravation of an injury, 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical  condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c) 
(1997).  The appellant is not required to show fault or 
negligence in medical treatment.  Brown v. Gardner, 513 U.S. 
115 (1994).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals for Veterans Claims (CAVC) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115 (1994), and 38 C.F.R. § 3.358(c)(3) was subsequently 
amended to conform with the Supreme Court's decision.  The 
revised regulations, issued in March 1995, did not require 
negligence on the part of the VA for the veteran to prevail.  
The amendments were made effective retroactive to November 
25, 1991, the date of the original Gardner decision.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102 (2004).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The only competent medical evidence of record as to whether 
the veteran suffered an injury, or aggravation of an injury, 
as the result of the prescription of Coumadin by VA 
physicians during the years 1984 to 1991, with such injury or 
aggravation resulting in additional disability, is that 
rendered by the VA physician who conducted the March 1999 VA 
examination.  The March 1999 VA examiner's report is of high 
probative value and is overwhelmingly against the veteran's 
claim.  The report was extremely detailed, and was based on 
the medical evidence in the claims file, the veteran's oral 
history, examination of the veteran, and what appears to be a 
significant fund of medical expertise on the part of the 
examiner.  The examiner's determinative conclusions were that 
in the medical literature that he was familiar with, there 
was no evidence that prolonged unwarranted prescription of 
Coumadin is associated with chronic fatigue or headaches; 
that the veteran's Coumadin therapy was not unwarranted as it 
is described in the medical records; that there was no 
correlation between the Coumadin use and development of 
venous insufficiency, chronic fatigue, or mitral 
regurgitation in the veteran; that the veteran's venous 
disorder and chronic venous insufficiency involving the left 
side was a result of his deep vein thrombosis and not 
Coumadin use; that the veteran has mild mitral regurgitation, 
which is not clinically significant and has no correlation 
with Coumadin use; that the veteran's chronic fatigue and 
tiredness cannot be explained by his echocardiography since 
he has a normal LV size and function and, furthermore, cannot 
also be explained by Coumadin use in the past; that there is 
no correlation between Coumadin use and chronic fatigue that 
he was aware of; and that Coumadin does not cause 
regurgitation.

The report rules out, both in theory and as applied to the 
facts presented, and with application of a sufficient level 
of medical expertise, any reasonable possibility that the 
veteran's venous disorder with clot and pain, mitral 
regurgitation, or chronic fatigue with headaches was caused 
or aggravated by VA treatment with Coumadin from 1984 to 
1991.  Accordingly, compensation for a venous disorder with 
clot and pain, mitral regurgitation, and chronic fatigue with 
headaches due to treatment with Coumadin from 1984 to 1991, 
as though the condition were service a connected disability, 
is not warranted.  38 U.S.C.A. § 1151 (West 1991);  38 C.F.R. 
§ 3.358 (1997).

The Board acknowledges the veteran's assertion that he 
currently has the claimed disabilities as a result improper 
prescription of Coumadin by VA physicians.   However, 
competent medical evidence to this effect would be required 
to support his claim.  The veteran, as a lay person, is not 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation on matters requiring 
medical expertise are of no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the June 
1999 opinion of D.A., D.O., that he felt that there was 
enough physical evidence to pursue the veteran's concerns, is 
of no probative weight as to whether the veteran's 
prescription of Coumadin by a VA physician resulted in the 
claimed disabilities.  The examiner acknowledged that as a 
family practice physician this was beyond his purview, and 
provided no substantive opinion on the merits of the 
veteran's contentions. 

In sum, the only probative evidence of record is the well-
written March 1999 VA examiner's report weighing heavily 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a venous disorder with clot and pain, mitral 
regurgitation, and chronic fatigue with headaches, claimed as 
due to VA treatment with Coumadin from 1984 to 1991, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


